Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00091-CV

            IN THE INTEREST OF B.N.G. AND G.J.G., MINOR CHILDREN

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-56335-2014

                                           ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December 6,

2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE